Citation Nr: 1142904	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  05-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic right ankle sprain with anterior/posterior instability.

2.  Entitlement to an evaluation in excess of 30 percent for left ankle instability status post lateral ligamentous reconstruction.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The appellant had active military service from September 9, 1970 to November 5, 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

When this matter was before the Board in January 2009, the Board denied the Veteran's claims of entitlement to an evaluation in excess of 20 percent for chronic right ankle sprain with anterior/posterior instability and entitlement to an evaluation in excess of 30 percent for left ankle instability status post lateral ligamentous reconstruction.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 memorandum decision, the Court vacated the Board's decision and remanded for further consideration consistent with the memorandum decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher evaluations for his chronic right ankle sprain with anterior/posterior instability and left ankle instability status post lateral ligamentous reconstruction.  The Veteran contends that these disabilities warrant evaluations of 40 percent disabling.

Review of the claims file reveals that the Veteran receives consistent treatment from VA; however, VA treatment records regarding the Veteran dated since May 2005 have not been obtained and associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain VA clinical records pertaining to the Veteran that are dated since May 2005.

Subsequent to the Court's memorandum decision, the Veteran submitted medical opinions of Dr. B.K. regarding his ankles.  In a medical opinion statement, dated in July 2011, Dr. B.K. reported that the Veteran has worn various braces for his ankles for the prior 30 years that have not provided him with relief.  The physician noted that the Veteran was engaged in farming and ranching and required some plantar and dorsiflexion of the ankle in order to climb ladders, operate equipment as well as to walk on uneven surfaces.  The Veteran indicated that his concern was that he had a moderate amount of posterior anterior instability which caused the ankle to not only be painful but feel like it could buckle.  The Veteran presented with several records from prior physicians as well as reports of X-rays.

Physical examination of the Veteran revealed that the Veteran had no gross skin rashes, open sores or erythema.  He ambulated into the clinic wearing an Arizona brace in the work boots.  His active range of motion for the range ankle without the brace was 2 degrees of dorsiflexion, 26 degrees plantar flexion, 22 degrees inversion and 15 degrees eversion.  Left ankle motion with his brace was 11 degrees dorsiflexion, 34 degrees plantar flexion, 8 degrees inversion, and 6 degrees eversion.  Active range of motion at the end range of plantar flexion on the right side was 10 degrees inversion and 11 degrees eversion.  On the left it was 8 degrees inversion and 4 degrees eversion.  Active range of motion for inversion/eversion at the end range of dorsiflexion was 14 degrees inversion and 10 degrees eversion on the right, and 7 degrees inversion and 4 degrees eversion on the left.  Active range of motion in the Arizona braces on the right was 2 degrees dorsiflexion and 14 degrees plantar flexion.  On the left, the active range of motion in the Arizona brace was 3 degrees dorsiflexion and 17 degrees of plantar flexion.  The Veteran had moderate translation of the ankle both actively and passively with anterior drawer and although it was difficult to accurately measure the degrees of translation as near as could be measured it was probably 1.75 centimeters with the opposite ankle for comparison anteriorly translating five to six millimeters.

X-ray examination revealed mild degenerative disease of the left ankle manifested by some bossing of the distal end of the talus as it joints the cuneiform and some anterior impingement.  The right ankle showed mild anterior talar dome bossing at the talar cuneiform joint.  There were no acute fractures or dislocations seen.

The impression given was appreciable anterior posterior laxity to the right ankle.  The physician stated that the condition did not appear to be congenital but consistent with his trauma, and short of ankle fusion there did not appear to be any more conservative treatment that has been of benefit to the Veteran.

In a statement dated in August 2011, Dr. B.K. checked statements indicating agreement that the Veteran had left and right ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity as well as in plantar flexion, between 30 degrees and 40 degrees, or dorsiflexion, between 0 to 10 degrees.  Dr. B.K. also checked statements indicating agreement that the Veteran had loose motion of the left and right ankle, requiring a brace and marked left and right ankle disability.  

The Board notes that the statements of Dr. B.K. are internally inconsistent indicating both that the Veteran has ankylosis of the ankles in two different positions as well as indicating that the Veteran has a range of motion of the ankles.  The Board notes that ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

As the private medical examination reveals inconsistent results with the statement of physician, dated in August 2011, and as the statement of the physician, dated in August 2011, is internally inconsistent and provides no rationale for any opinion rendered, the Board finds that an examination is necessary to determine the current severity of the Veteran's ankle disabilities.  38 U.S.C.A. § 5103A(d)(2); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In finding that further development, including another VA examination, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," Mariano, 17 Vet. App. at 312, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26. 

The Veteran's representative has indicated that the Veteran has had to give up farming part of his land due to difficulties associated with his ankle disabilities and requests that an extraschedular evaluation be considered.  As such, on remand, the RO should consider whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since May 2005.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his right and left ankle disabilities.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should comment upon the statements of Dr. B.K. as well as prior examination reports.  The examiner should indicate whether the Veteran has ankylosis of either ankle and, if so, whether it is in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion or whether it is in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  The examiner should comment on whether either ankle manifests nonunion with loose motion requiring a brace and whether either ankle manifests a marked disability.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

3.  Thereafter, readjudicate the Veteran's claims including a determination of whether the claims warrant referral to the Director of Compensation and Pension for extraschedular consideration.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


